DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 09/20/2021 is in compliance with the provisions of 37 CFR 1.97 and was considered by the examiner. 

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-6 and 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Semba (US-PGPUB 2021/0368588). 
 	Regarding claim 1, Semba discloses an image pickup apparatus (Automobile 12 carrying a vehicle-mounted camera unit 10; see figs. 1-2 and paragraphs 0033, 0035) comprising: 
 	a casing (Windshield 14 and Bracket 16; see paragraphs 0035, 0044); 
 	a camera unit configured to be disposed in the casing (Camera 50; see figs. 2-3 and paragraph 0035); 
 	a protecting member (Base 38; see fig. 3 and paragraph 0040) formed of a transparent member and configured to protect the camera unit (Base 38 can be made of glass material. Component can be made of an optically transmissive material, such as a transparent material; see paragraph 0040); and 
 	a holding member (Hood 20; see figs. 2-3 and paragraph 0015) configured to hold the protecting member (see figs. 3, 6) and to be rotatably held to the casing around a shaft (Long handle frame 24-2; see figs. 3-4) serving as a central axis (The hood is rotatable with the engagement portion between the L-shaped hook structure and the frame as the center and removable from the engagement portion; see figs. 4-5 and paragraphs 0015, 0047), wherein the holding member is rotatable between a first position in which the protecting member is fixed to the casing (The first position shown in figures 4 and 6; where the heater is fixed to the bracket 16 and the shield 14) and a second position in which the protecting member is attachable to and detachable from the casing (The second position shown in figure 5; where the hood 20 is demounted when rotated clockwise with the engagement portion of the L-shaped hook structure 52 and the lateral frame 24-2 at the center; see figs. 4-5 and paragraph 0047). 

 	Regarding claim 2, Semba discloses everything claimed as applied above (see claim 1). In addition, Semba discloses a heater (Elements 34 and 36. One end of each electrode 34 is electrically connected to the metal film 36, and the other end of each electrode 34 is drawn out from the heater 18. The other ends of the electrodes 34, drawn out from the heater 18, constitute a pair of power supply terminals. With a voltage applied to the pair of power supply terminals, a current flows in the metal film 36, and the metal film 36 generates heat; see fig. 3 and paragraph 0040, 0043) configured to heat the protecting member (Element 36 is in direct contact with element 38, thus heating element 38; see fig. 3), wherein the holding member holds the heater (Hood 20 holds elements 34 and 36 to the bracket 16 and the shield 14; see figs. 3-4, 6 and paragraphs 0043, 0046-0047).  

 	Regarding claim 3, Semba discloses everything claimed as applied above (see claim 2). In addition, Semba discloses the heater is fixed to the holding member (The hood 20, having the heater 18 (elements 34, 36) placed thereon, is secured on the bracket 16; see paragraph 0039 and figs. 3-4). 
  
 	Regarding claim 4, Semba discloses everything claimed as applied above (see claim 2). In addition, Semba discloses the heater and the holding member are open at positions corresponding to a shooting range of the camera unit (Between the windshield 14 in front of the camera 50 and the hood 20, the line of sight of the camera 50 passes through. The hood 20 supports the heater 18 in a posture along the surface of the windshield 14 at a position in front of the camera 50 with the gap 58 formed between the heater 18 and the windshield 14; see paragraph 0054). 

 	Regarding claim 5, Semba discloses everything claimed as applied above (see claim 2). In addition, Semba discloses the protection member and the heater come into contact with each other (Heater metal 36 is placed over base glass 38; see fig. 3 and paragraph 0040). 

 	Regarding claim 6, Semba discloses everything claimed as applied above (see claim 1). In addition, Semba discloses the shaft is disposed at a position in which the shaft does not overlap the camera unit in a case where the holding member is viewed from a direction in which the protection member is disposed (The front-end portion of the hood 20 is supported on the upper surface of the lateral frame 24-2; see fig. 4. The hood 20 is secured on the bracket 16. Between the windshield 14 in front of the camera 50 and the hood 20, the line of sight of the camera 50 passes through; see paragraph 0054). 

 	Regarding claim 9, Semba discloses everything claimed as applied above (see claim 1). In addition, Semba discloses the casing has a receiving part (Hood attachment portions 26R, 26L; see paragraphs 0036-0037 and fig. 3) that is disposed more toward the inside than the holding member and receives the holding member (Part 56 of the structure 54 formed on a rear portion of the hood 20 is hooked on the hood attachment projection 26L, whereby the hood 20 is secured on the bracket 16; see paragraph 0046). 

 	Regarding claim 10, Semba discloses everything claimed as applied above (see claim 9). In addition, Semba discloses there is a space between the receiving part and the holding member (To demount the hood 20 from the bracket 16, the nailed hook structure 54 is pressed forward to thereby release the interference between the nail 56 and the hood attachment projection 26L; see paragraph 0047). 

 	Regarding claim 11, Semba discloses everything claimed as applied above (see claim 10). In addition, Semba discloses the receiving part is disposed at a position at which the receiving part is brought into contact with the holding member in a case in which the holding member is deformed due to an external force applied to the protecting member (To mount the hood 20 on the bracket 16, the first section and the second section of the L-shaped hook structure 52 are made to abut on the lateral frame 24-2, and the hood 20 is then rotated counterclockwise in FIG. 4 to thereby bring the rear face of the nail 56 into contact with the hood attachment projection 26L. In this condition, the hood 20 is further pressed counterclockwise in FIG. 5, whereby the nailed hook structure 54 is flexed forward due to a force applied from the hood attachment projection 26L and received by the nail 56. The rear face of the nail 56 is slid on the hood attachment projection 26L, and the nail 56 is then hooked on the hood attachment projection 26L, whereby the hood 20 is secured on the bracket 16; see paragraph 0048). 

 	Regarding claim 12, Semba discloses everything claimed as applied above (see claim 1). In addition, Semba discloses the protecting member is made of a glass material (Base 38 can be made of glass material, such as plastic glass or quartz glass; see paragraph 0040).

 	Regarding claim 13, Semba discloses everything claimed as applied above (see claim 1). In addition, Semba discloses an elastic member is disposed between the casing and the protecting member (Base 30 can be made of elastic material; see fig. 3 and paragraph 0040. Base 30 is disposed between casing bracket 16 and protecting member 38; see figs. 2-3). 

 	Regarding claim 14, Semba discloses everything claimed as applied above (see claim 13). In addition, Semba discloses the elastic member is fixed to the casing (The hood 20, having the heater 18 (including base 30) placed thereon, is secured on the bracket 16; see figs. 2-4 and paragraphs 0039-0040). 

 	Regarding claim 15, Semba discloses everything claimed as applied above (see claim 1). In addition, Semba discloses the casing is disposed outside a vehicle (Surface of Windshield 14 exposed to exterior and experiencing moisture; see figs. 1-3 and paragraph 0044, 0034). 

 	Regarding claim 16, Semba discloses everything claimed as applied above (see claim 1). In addition, Semba discloses a regulating member (Hook structure 54; see paragraph 0046 and figs. 4-5) configured to be detachable from the casing and fixed to the casing so that the rotation of the holding member is regulated (The nail 56 of the nailed hook structure 54 formed on a rear portion of the hood 20 is hooked on the hood attachment projection 26L, whereby the hood 20 is secured on the bracket 16.
To demount the hood 20 from the bracket 16, the nailed hook structure 54 is pressed forward to thereby release the interference between the nail 56 and the hood attachment projection 26L. In this condition, the hood 20 is rotated clockwise in FIG. 4 with the engagement portion of the L-shaped hook structure 52 and the lateral frame 24-2 at the center before the hood 20 is pulled rearward. This allows the hood 20 to be demounted from the bracket 16, as illustrated in FIG. 5; see figs. 4-5 and paragraphs 0046-0047). 

Allowable Subject Matter
7. 	Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 

Contact Information
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        07/15/2022